UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1417


CLARENCE HANNA,

                    Plaintiff - Appellant,

             v.

VA REGIONAL, M of SC; ZIVIA ANN HANNA; SENIOR HELPER, a/k/a Seniors
Helpers, SC; SAFE CREDIT, SC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:19-cv-02193-MGL)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Hanna, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Hanna appeals the district court’s order denying his motion to appoint

counsel and granting in part his motion to reconsider the dismissal without prejudice of his

civil case. On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Hanna’s informal brief does not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny Hanna’s motion to appoint counsel and affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2